department of the treasury internal_revenue_service washington d c 20vu804027 tax_exempt_and_government_entities_division uniform issue list taxpayer a financial advisor b financial advisor c amount c ira x state m date date dear this is in response to your letter dated date as supplemented by additional correspondence dated date date and date as submitted by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code 20uu804027 page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date acting on the advice of financial advisor b he withdrew amount c from ira x and deposited amount c in his personal account taxpayer a represents that he failed to accomplish a rollover within the day period prescribed by sec_408 of the code due to financial advisor b taxpayer a further represents that amount c is invested in liquid_assets and could be moved at anytime a financial error by financial advisor b a licensed and practicing cpa in state m advised taxpayer a to take all of his funds out of ira x to find a better investment but failed to inform him of the 60-day rollover requirement financial advisor b was age at the time and had been taxpayer a’s tax preparer and advisor for over years relying on financial advisor b’s advice on date taxpayer a requested and received a distribution of amount c from ira x on date taxpayer a sought a second opinion from financial advisor c on his decision to liquidate ira x financial advisor c advised taxpayer a that the advice to take a distribution without completing a rollover was incorrect from both a financial and tax perspective and that erroneous advice had been made by financial advisor b based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such page individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign county of postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that taxpayer a relied on the advice of financial advisor b and took a distribution of amount c from ira x based on is a licensed and the erroneous advice of financial advisor b financial advisor b practicing cpa who was aware of the tax ramifications of his advice based on the financial error of financial advisor b taxpayer failed to accomplish a timely rollover of amount c therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount c from ira x you are granted a period of days from the date_of_issuance of this letter to rollover amount c 20u804027 page into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to amount c such amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at sincerely yours employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose cc
